UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported): April 21, 2014 SSI INTERNATIONAL LTD (Exact name of Registrant as specified in its charter) Nevada 000-53999 26-1094531 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 955 South Virginia, Suite 116 Reno, NV 89502 (Address of principal executive offices, including zip code) (775) 284-0370 (Registrant's telephone number, including area code) Check the appropriate box below if the 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 8.01 Other Events Company declared that it has filed and 8-K containing a Letter to Shareholders outlining intent to file all outstanding disclosure reports with the SEC to regain its status as a reporting Issuer The company is diligently working on this process. Item 9.01 Financial Statements and Exhibits Letter to shareholders SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SSI International LTD By: /s/ Hakim Hakim Title: Chief Executive Officer Dated: April 21, 2014
